Citation Nr: 9913625	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-26  724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for rickets.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and L.D.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel

REMAND

The veteran had active military service from April 17, 1951 
to July 18, 1951.  This matter comes before the Board of 
Veterans' Appeals (Board) from a June 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The veteran testified before the 
undersigned member of the Board at a hearing held at the RO 
in March 1999.

Briefly, the veteran contends that the rickets he developed 
as a child was aggravated by his period of service.  In 
essence he alleges that he entered service with orthopedic 
deformities which had been caused by rickets, and that the 
rigors of basic training exacerbated these deformities, 
leading to the development, among other things, of bilateral 
foot tumors in service and a pilonidal cyst shortly after 
service.  The veteran testified that he was treated in 
service for his problems at Fort Rucker, Alabama, and that he 
was medically discharged from service.

Service medical records for the veteran are not on file.  The 
record reflects that the National Personnel Records Center 
(NPRC) indicated in March 1997 that the veteran's records may 
have been destroyed.  The NPRC did provide a Morning Report 
which indicated that the veteran was to be honorably 
discharged for medical reasons.  The Board notes that there 
is no indication that the RO has attempted to obtain any 
medical records for the veteran directly from the U.S. Army 
Hospital at Fort Rucker.

Under the circumstances, the Board concludes that further 
development is warranted prior to adjudication of the 
veteran's claim.  Accordingly, this case is REMANDED to the 
RO for the following actions:

1.  The veteran should be requested 
to provide medical evidence 
supporting his claim that his 
rickets chronically increased in 
severity during service.

2.  The RO should contact the U.S. 
Army Hospital at Fort Rucker, 
Alabama, directly, and ask that 
facility to search for any medical 
records for the veteran for 1951, 
and to provide any such records 
which are located. 

3.  Then, the RO should undertake 
any other indicated development and 
readjudicate the veteran's claim.
 
4.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his 
representative should be provided a 
Supplemental Statement of the Case 
and afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required 
of the veteran until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


